internal_revenue_service department oh reasury uil washington oc contact person telephone number in reference to op e eo t date oct ai e i n a l i n i u dear sir or madam this is in response to a ruling_request dated date submitted on your behalf by your authorized representatives you a are seeking rulings on the federal_income_tax consequences of proposed transaction as more fully set forth below x is an organization that has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a private_foundation described in sec_509 y has been recognized as exempt from federal_income_tax under a public charity described sec_501 and is classified as in sec_509 and b a vi of the code of the ten a disqualified_person members of ’s board_of directors one with respect to xx is z has also been recognized as exempt from federal_income_tax a public under sec_501 charity described in sec_509 and sec_170 iii of no of the individual is the twelve members of a disqualified_person with respect to x board_of directors and classified as the code code z's of of fe the mission of x is to assist state charities in developing their internal capacity to meet present and future needs x has historically made grants to charitable organizations in the v area a major employer and intimately of the state where x’s family is the involved in community affairs one family_member serves on y board_of this member’s father had served as chairman of the board_of y in the last four years to organizations that provide medical or health services in or around has pledged new medical facility in vy local medical facilities x to continue its support of has provided over dollar_figure the construction of dollar_figure for to x a at the time of the pledge z had not yet chosen a site for the medical facility but there was a possibility that z would select property owned by w a disqualified_person with respect to xx the v community currently lacks a hospital that provides adequate emergency and extended medical_care to the residents of the area since its hospital had earlier declared bankruptcy and was forced to merge with z through its operation of several regional health care systems z has acquired experience operating a facility in the individuals serving on the board_of z are not disqualified persons with respect to x and x has no control_over any board member a rural community such as vy the v area offering only urgent care after the merger z scaled back the medical services provided in imaging and minimal laboratory work the closest hospital that provides inpatient care and emergency care is twenty miles away in addition to limiting medical services available to residents local businesses were also affected by the closure of the hospital the hospital had been the largest employer in area and resulting layoffs brought a downturn in the local economy the v to meet z is moving forward with plans to reopen the existing facility in but long-term success of medical services in the community requires that a new facility be built the overall economies of operating a modern and efficient building constructed for present day medical services outweigh the benefits of updating an old facility local demands z investigated the feasibility of building a limited service hospital in vv the analysis revealed that its network of healthcare systems and management experience would help to avert the fiscal problems that occurred with the old hospital after the board_of z decided to build a new hospital in the v y began a fundraising campaign to raise a portion of the area amount needed for construction of the facility y was originally created to raise funds for the v hospital now its purpose has expanded to in general although one member of x’s family is a member of the board_of y neither x or any group of its disqualified persons controls y organizations healthcare services medical and y has over volunteers soliciting a list of potential donors to reach its goal as part of the solicitation process it submitted a request to x for a dollar_figure grant prior to the grant a local newspaper that z might request it had been reported in xx consider locating the facility near pledged dollar_figure towards the campaign goal the location selected by z for the new facility the interstate highway regardless of disqualified z considered several parcels of land on which to locate the new hospital to conduct a preliminary search of potential sites for the facility z hired a real_estate consultant who was not a disqualified_person with respect to it directly or indirectly controlled by x the consultant was not a vendor to x or any consultant recommended seven parcels of land to the advisory committee of 2z’s a board partnership and the advisory committee forwarded the list of potential sites to z’s stewardship committee which made a recommendation to full board for final selection the seven parcels recommended are owned by a disqualified_person with respect to respect person with nor was the the two to of xx w xx x of it for did been land lease the not want to although none the seven properties had was highly unlikely that the ruled out w parcels would be initially chosen because z new facility its preference being to buy a fee outright however z subsequently contacted w and informed them that after a thorough analysis they are considering a long-term_lease of one of the two z gave six reasons for choosing the w parcels of land owned by w parcel a larger geographical market all utilities are accessible at the site i sec_2z’s tertiary care eccurring and distance facilities maintaining medicare designation of twenty miles it is ready for construction with the least infrastructure costs and long-term leasing is now acceptable given the above outlined economies the north end is the closest site to has freeway visibility with access to it is free of contaminants town where of of one rural located at growth while the its it it is x2 a as determined by if z chooses one of the parcels it will be leased at its fair using independent market_value appraisers over the past several years w has had inquiries from over fifty businesses that have expressed an interest in leasing various is considering the parties parcels parcels that area two the the in of z if z selects property owned by w for building the new hospital facility fulfilling the pledge by x is contingent on the approval of this ruling_request sec_4941 of the code imposes a tax self-dealing foundation between a disqualified_person on each act of and private a sec_4941 of the code in relevant part provides that the term self-dealing includes any direct or indirect -- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or for the use by or for the benefit of disqualified_person of the income or assets of a private_foundation a sec_4946 of the code provides in general that the private disqualified respect means with to a term foundation a person who is -- person a a substantial_contributor to the foundation b foundation subsection b a manager within the meaning of c an owner of more than percent of -- i the total combined voting power of the corporation ii the profits interest of a partnership or iii the beneficial enterprise interest which is of a a_trust or substantial unincorporated contributor to the foundation a member_of_the_family as defined in subsection d b or d of any individual described in subparagraph a cc of an the and that taxes section provides foundation regulations organization d -1 b similar excise is controlled by a private_foundation if the foundation or one of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing similarly an organization is controlled by a private_foundation in the case of a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person’s relationship within the meaning of sec_4946 through g to such disqualified or positions of authority with that of the private_foundation require the organization to engage in such a transaction aggregating person their votes only may by example of sec_53_4941_d_-1 of the regulations provides that private_foundation y made a grant to m university -an organization described in sec_170 for the purpose of conducting a seminar to study methods for improving the administration of the judicial system m is not controlled by y within the meaning of subparagraph in conducting the seminar m made of this paragraph payments to certain government officials by the nature of the grant y had reason to believe that government officials would be compensated for participation in the seminar m however had completely independent control_over the selection of such participants thus such grant by y shall not constitute an indirect act of self-dealing with respect to the government officials -- you have represented that z hired an independent real_estate consultant to find the best possible location for the facility and that z had independent control_over the selection of the property for the medical facility z’s ultimate selection of one of the w properties was based on objective criteria including location accessibility to the freeway and related tertiary care facilities accessibility of utilities and cost-effective infrastructure in addition any lease entered into with w would be at arm’s length and would be based on the fair_market_value of the property you have further represented that x has no control_over y or over the use that y makes of the grant funds and has not otherwise earmarked funds to be used for the benefit of disqualified persons therefore the grant by x to will not constitute an indirect act of self-dealing example of sec_53 d -1 b based on the information submitted and the representations made therein we rule as follows x’s grant to in connection with its building program for the v area does not the provisions of sec_4941 of the code which will be distributed to self-dealing constitute under’ act an of z this that requested it sec_6110 provides that it may not be used or cited as precedent organization directed ruling only the to is because this ruling may help resolve any questions regarding your exempt status you should keep a copy of this ruling letter in your permanent files if you have any questions please call the person whose name and telephone number appear in the heading of this letter sincerely robert c harper jr chief exempt_organizations technical branch 2tl
